DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
“mandril” should be “mandrel”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “two guide plates” in line 2. It is unclear if the limitation is referring to the guide plates in claim 1 or if they are different guide plates. 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, 3, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 5,713,234) in view of Vorbach (US 4,771,624) and (Nakaike (US 6,988,387).
Regarding claim 1, Yamakawa discloses a method, comprising: 
1) providing a Mannesmann rotary piercer comprising two rollers (1A and 1B), two guide plates (30u and 30d) disposed in an arrangement of plane symmetry (vertical plane as viewed in Fig. 3) and have a first symmetry plane (horizontal plane) intersecting the two rollers and a second symmetry plane (vertical plane) perpendicular to the first symmetry plane, a feed channel (between the rollers and the plates is the channel), and a mandril (M) comprising a plug (2); wherein the Mannesmann rotary piercer has a feeding angle of 6-18° (β and Table 3 in Col. 7), a cross angle of 15° (γ and Col. 10 ‖ 47-49), and a plug advance (ta) of 5-15 mm (Fig. 5); a diameter reduction ratio of the billet is set as 6-12% (Table 1 and 2 in Col. 6); the feeding angle refers to a projection of an included angle between an axis of one of the two rollers and an axis of a billet on the second symmetry plane (vertical plane. See Fig. 12), and the cross angle refers to a projection of an included angle between the axis of one of the two rollers and the axis of the billet on the first plane (horizontal plane. See Fig. 11); the plug advance refers to a distance between a front end of the plug and a roll gorge along the axis of the billet, the roll gorge refers to the position of a minimum distance between the two rollers (see Fig. 5); a diameter reduction ratio of the billet is set as 6-12%(Table 1 and 2 in Col. 6);
3) transferring the titanium alloy solid billet to the feed channel of the Mannesmann rotary piercer (Col. 8 ‖ 63-67 and Col. 9 ‖ 1-4); and 
4) aligning the titanium alloy solid billet with the plug of the mandril, and driving the titanium alloy solid billet to pass through the plug of the mandril, thereby piercing the titanium alloy solid billet and yielding a titanium alloy tube (Figs. 11-13).
Yamakawa does not disclose heating a titanium alloy solid billet to 930-990°C, a plurality of centering devices, fixing the mandril using the plurality of centering devices; and the specific roll speed of 30-90 rpm.
Vorbach teaches a similar rotary piercer (Fig. 1) comprising a plurality of centering devices (7, 8) and a mandrel (6), wherein the mandrel is fixed using the plurality of centering devices. (see Col. 3 line 3-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the centering device of Yamakawa with the centering devices as taught by Vorbach in order to provide support against lateral displacement of the mandrel (Col. 3 line 3-21, Vorbach).
Furthermore, Yamakawa discloses that the method includes heating the billet to a temperature which allows piercing by the mandrel and then forming (Col. 8 ‖ 63-67 and Col. 9 ‖ 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the Yamakawa combination to adjust the heating temperature of the solid billet to be a temperature for titanium where the billet shape is intact but ready for piercing.  It would have been obvious to one of ordinary skill at time of filing to use a range of 930-990°C as a matter of routine optimization of a result effective variable (heating temperature of billet) (see MPEP 20114.05, II).
 Nakaike teaches a similar rotary piercer for forming a tube which identifies piercing efficiency as a result of result effect variables billet feed speed and roll speed of the rollers (Nakaike Col. 8 ‖ 51-60).
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention to further modify the Yamakawa combination to control the rolling speed in order to increase piercing efficiency. This combination is silent to the specifics of 30-90 rpm. However, it would have been obvious to adjust settings for a Mannesmann rotary piercer that uses a solid titanium billet to achieve the specific roll speed of 30-90 rpm as a matter of routine optimization of piercing efficiency through a result effective variable (see MPEP 20114.05, II).
Regarding claim 3, modified Yamakawa teaches the method of claim 1.
Nakaike further teaches wherein a heating time of the titanium alloy solid billet is D×(1.2 to 2) min, where D is a diameter of the titanium alloy solid billet with a unit of millimeter (Nakaike Col. 11 ‖ 24-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heating time based on the diameter of the workpiece in order to heat the entirety of the workpiece to the temperature that is required to form the billet into a seamless pipe without a cold center portion.  
Regarding claim 4, modified Yamakawa teaches the method of claim 1, wherein the two rollers each are a conical roll with double helix (Yamakawa Col. 9 ‖ 1-4 and Figs. 11-12).
Regarding claim 6, modified Yamakawa teaches the method of claim 1, wherein the Mannesmann rotary piercer comprises the two guide plates (30u,d ) disposed between the two rollers (see Fig. 3), and the distance between the two guide plates is larger than the distance between the two rollers (See Fig. 3), and a minimum distance between the two rollers is D×(1−diameter reduction ratio), where D is the diameter of the titanium alloy solid billet with a unit of millimeter. (examiner notes that this is inherent because the minimum distance between the rollers would determine the diameter of the final product. For example, if the diameter is 0.5 the billet, the minimum distance between the roller would be 0.5 diameter of the billet)
Modified Yamakawa is silent to the distance between the two guide plates is 1.05-1.1 times that of the two rollers in a cross section perpendicular to the axis of the billet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
It would have been obvious to one having skill in the art before the effective filing date of the invention to further modify the Yamakawa combination to set the distance between the two guide plates to 1.05-1.1 times that of the two rollers in a cross section perpendicular to the axis of the billet as a matter of routine optimization of piercing efficiency through a result effective variable (see MPEP 20114.05, II).
Regarding claim 7, modified Yamakawa teaches the method of claim 1, further comprising cooling the titanium alloy tube in air (examiner notes that after forming, the tube exists in air being air cooled at room temperature).
Regarding claim 8, modified Yamakawa teaches the method of claim 1, further comprising machining a head and a tail of the titanium alloy tube (Yamakawa Col. 10 ‖ 61-67 and Col. 11 ‖ 1-7).
Regarding claim 9, modified Yamakawa teaches the method of claim 1.
Furthermore, Yamakawa discloses that the method includes heating the billet to a temperature which allows piercing by the mandrel and then forming (Col. 8 ‖ 63-67 and Col. 9 ‖ 1-4).  
Yamakawa is silent to the specific temperature of 860 and 1000° C of the billet during piercing in the rotary piercer. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the Yamakawa combination to adjust the temperature of the titanium billet to be a temperature where the titanium billet is successfully formed. It would have been obvious to one of ordinary skill at time of filing to use a range of 860 and 1000° C as a matter of routine optimization of a result effective variable (heating temperature of billet) (see MPEP 20114.05, II).
Allowable Subject Matter
Claims 2, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 2, modified Yamakawa teaches the method of claim 1, wherein the mandril comprises a free end (Yamakawa “billet facing mandrel in Fig. 11”) and a fixed end (Yamakawa “end closest to the thrust block”), and the plug is disposed on the free end, the centering device is installed in batches (see Fig. 1, Vorbach).
Modified Yamakawa fails to teach “the plurality of centering devices is 2^n−1 in number, and the centering devices are exponentially added in each installation; a distance between a first one of the plurality of centering devices for each batch and the fixed end is ( 2/3 )^ n x l , where n refers to batch of installation of the centering devices, and l refers to a length of the mandril; a distance between a second one of the plurality of centering devices for each batch and the free end is 1/3 × ( 2/5 ) n-1 x l ; when n is greater than 2, suppose a distance between two adjacent centering devices is a, additional centering devices are disposed between the two adjacent centering devices, and a distance between the additional centering devices and one of the two adjacent centering devices close to the free end is 2 /5 x a”. None of the references are concerned for the placement of the centering devices. Therefore, the claim is allowed.
Regarding claim 5, modified Yamakawa teaches the method of claim 1. The modified Yamakawa fails to teach “wherein the Mannesmann rotary piercer comprises three cams for each centering device; an included angle of each two of the three cams is 120°, and the mandril is disposed in a hole enclosed by the three cams for each centering device.” None of the references teach three cams for each centering device. Therefore, the claim is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725